Stacy, O. J.
Perhaps the impolicy of turning over trust funds belonging to minors, wards, and estates, to a financial agent, though a banking institution, without requiring any bond for their security, is what led the trial court to perceive that a preference was intended by the General Assembly in case of insolvency of such institution. But there is nothing in the act which conveys the impression that the Legislature intended to make the creditors of the financial agent, in case of insolvency, insurers of said funds.
The heart of a statute is the intention of the law-making body.
Under the decisions in Hicks v. Corp. Co., 201 N. C., 819, 161 S. E., 545, Bank v. Corp. Com., 201 N. C., 381, 160 S. E., 360, and Roebuck v. Surety Co., 200 N. C., 196, 156 S. E., 531, plaintiff’s claim is properly provable as one of commonalty, but not as one of preference.
The cases of Flack v. Hood, 204 N. C., 337, 168 S. E., 520, and Parker v. Trust Co., 202 N. C., 230, 162 S. E., 564, upon which plaintiff relies, are easily distinguishable.
Error.